Exhibit 10.1
KSOP 3.09
ELEVENTH AMENDMENT TO THE AMENDED AND RESTATED
KAYDON CORPORATION
EMPLOYEE STOCK OWNERSHIP AND THRIFT PLAN
     ELEVENTH AMENDMENT to the above Plan made by the duly authorized officers
of the Company effective as provided below.

  1.   Recitation. The Employer has determined that an amendment to the Plan is
desirable to suspend matching contributions under the Plan at Tridan
International, Inc. and Indiana Precision, Inc.     2.   Amendment. The Plan is
amended at Appendix J as follows:

     (a) At Section 4.1(f), to suspend Matching Contributions for Participants
employed at Tridan International, Inc. or Indiana Precision, Inc. based on
elective deferral contributions made out of Compensation earned on or after
March 29, 2009; and
     (b) At Section 6.2(f), to suspend any allocation of Matching Contributions
to Participants employed at Tridan International, Inc. or Indiana Precision,
Inc. based on elective deferral contributions made out of Compensation earned on
or after March 29, 2009.

  3.   Substitution. The Amendment is incorporated in revised plan pages which
are attached to this Amendment. The pages have been substituted for their
respective counterparts in the Plan as amended. The pages deleted shall be
preserved, attached to the Amendment and marked in the upper right hand corner
to indicated that they were AMENDED by this Amendment.

                      KAYDON CORPORATION    
 
               
 
  By       /s/ Tony Behrman    
 
               
 
          Tony Behrman    
 
      Its   VP – Human Resources    
 
               
 
  And       /s/ Debra Crane    
 
               
 
          Debra Crane    
 
      Its   V. P., General Counsel    

 



--------------------------------------------------------------------------------



 



KSOP 3.09
APPENDIX J
Canfield Technologies, Inc.
Tridan International, Inc. and
Indiana Precision, Inc.
The following sections of the Plan are added or modified as follows:
     Section 1.1 to add the following sentence:
     “Employees of Canfield Technologies, Inc., Tridan International, Inc. and
Indiana Precision, Inc. are added to the Plan effective October 1, 2000.
     Section 2.7 to add the following sentence:
     “Employee also excludes persons included in a collective bargaining unit at
Canfield Technologies, Inc.
     New Section 2.7A is added as follows:
     2.7A Employee Group. The Employee Groups are:
     (a) Canfield. Employees of Canfield Technologies, Inc. not included in a
collective bargaining unit.
     (b) Tridan. Employees of Tridan International, Inc.
     (c) Indiana Precision. Employees of Indiana Precision, Inc.
     (d) Other Non-Bargaining Unit. Employees of all other Employers not
included in a collective bargaining unit.
     (e) Other Bargaining Unit. Employees of all other Employers included in a
participating collective bargaining unit.
     New Section 2.10A is added as follows:
     2.10A Matching Contribution. A Matching Contribution is any Employer
Contribution made to the Plan on behalf of an Active Participant on

 



--------------------------------------------------------------------------------



 



KSOP 3.09
account of an Elective Contribution made by the Active Participant for the Plan
Year or any forfeiture allocated on the basis of Matching or Elective
Contributions, excluding any contribution or allocation used to meet the top
heavy minimum contribution or benefit requirement of Code Section 416 and any
Matching Contribution to the extent considered for purposes of Code Section 401
(k) testing.
     Section 2.17(c) to add the following sentence:
     “A Year of Service also includes Years of Service credited prior to
October 1, 2000 with Canfield Technologies, Inc., Tridan International, Inc., or
Indiana Precision, Inc.
     New Subsections 3.2(b)(v), (vi) and (vii) are added as follows:
     (v) Canfield. Each Employee who was a participant in the Canfield
Technologies, Inc. Simple IRA on August 27,2000 who was employed by an Employer
on October 1, 2000 became an Active Participant in this Plan on October 1, 2000;
     (vi) Tridan. Each Employee who was a participant in the Tridan
International, Inc. 401 (k) Profit Sharing Plan on August 27, 2000 who was
employed by an Employer on October 1, 2000 became an Active Participant in this
Plan on October 1, 2000; and
     (vii) Indiana Precision. Each Employee who was a participant in the Indiana
Precision, Inc. 401 (k) Profit Sharing Plan on August 27, 2000 who was employed
by an Employer on October 1, 2000 became an Active Participant in this Plan on
October 1, 2000.
     Section 4.1 (b) is deleted and replaced with new Section 4.1 (b) as
follows:

 



--------------------------------------------------------------------------------



 



KSOP 3.09
     (b) Regular Profit Sharing. May contribute a Regular Profit Sharing
Contribution. The amount of the contribution, if any, is determined by the Board
of Directors of each Employer for its Employee Group or Groups in its discretion
(or as required by the applicable collective bargaining agreements), subject to
the maximum limitations of this Plan. The tentative contribution is reduced by
the amount of forfeitures to be reallocated to Employer Accounts on the
Allocation Date after the allocation of forfeitures as Matching Contribution. A
Regular Profit Sharing Contribution is allocated under Article VI and is subject
to the applicable Vesting Schedule.
     New Section 4.1(f) is added as follows:
     (f) Matching. For Canfield Technologies, Inc., Tridan International, Inc.
and Indiana Precision, Inc. only, contribute a Matching Contribution which is
the sum of $0.25 for each dollar of each eligible Participant’s Elective
Contributions (excluding Catch-Up Contributions) which do not exceed the
appropriate limits, except that no Matching Contribution shall be made for
Participants employed at Tridan International, Inc. or Indiana Precision, Inc.
based on elective deferral contributions made out of Compensation earned on or
after March 29, 2009.
     The tentative contribution is reduced by the amount of forfeitures to be
reallocated to Employer Accounts on the Allocation Date. The Matching
Contribution is allocated under Article VI and is subject to the applicable
Vesting Schedule.
     Section 6.1(a)(i) to add the following sentence:
     “This Account also includes prior plan profit-sharing amounts rolled-over
into this Plan.”
     New Subsection 6.1 (a)(viii) is added as follows:

 



--------------------------------------------------------------------------------



 



KSOP 3.09
     (viii) Employer Matching Contributions Account. The Accounts to which any
Employer Matching Contributions and amounts rolled-over to this Plan are
credited;
     The preface of Section 6.2 is deleted and replaced with a new preface as
follows:
     6.2 Allocation of Employer Contributions. Employer Regular Profit Sharing
Contributions for the Plan Year are allocated to the Employer Regular Profit
Sharing Accounts of Active Participants who complete one thousand (1,000) Hours
of Service during the Plan Year and are Employees in the designated Employee
Group of the Employer making the contribution on the last day of that Plan Year,
or who are Employees in that Employee Group during the Plan Year but who retire,
die, or become Disabled during the Plan Year, first, to each Employee Group as
provided in a resolution of the Employer and, second, within each Employee Group
in the proportion which the Compensation of each Active Participant within that
Employee Group for the Plan Year bears to the aggregate of the Compensation of
the Active Participants within that Employee group for the Plan Year (or as
otherwise required by an applicable collective bargaining agreement), subject to
the Testing Adjustment.
     New Subsection 6.2(f) is added as follows:
     (f) Matching. Matching Contributions are allocated to the Matching Account
of each Active Participant employed by Canfield Technologies, Inc., Tridan
International, Inc. or Indiana Precision, Inc. eligible for an allocation of
Employer Regular Profit Sharing Contributions for the Plan Year based on each
eligible Active Participant’s Elective Contributions for the year which are
eligible for a Matching Contribution as provided under Article IV. The amount
allocated is $0.25 for each dollar of the Participant’s Elective Contributions
up to the maximum Elective Contribution allowed the

 



--------------------------------------------------------------------------------



 



KSOP 3.09
Participant for the year, except that no Matching Contribution shall be
allocated to Participants employed at Tridan International, Inc. or Indiana
Precision, Inc. based on elective deferral contributions made out of
Compensation earned on or after March 29, 2009.
     Section 6.3 is deleted and replaced with new Section 6.3 as follows:
     6.3 Allocation of Forfeitures. Forfeitures from the Non-Vested Accounts of
participants who have incurred five (5) consecutive Breaks in Service, received
a distribution of their entire Vested Account Balance, or died after terminating
employment during the Plan Year are first allocated to reduce any Forfeiture
Restoration Contribution. Any remaining forfeitures are allocated first in the
same manner as Matching Contributions and next in the same manner as Employer
Regular Profit Sharing Contributions. Forfeitures allocated as Contributions
reduce the contribution of the Employer for the year.
     The preface of Section 6.5 is deleted and replaced with a new preface as
follows:
     6.5 Vesting. The Account Balance in each Account other than the Employer
Regular Profit Sharing and the Employer Matching Contributions Account, if any,
is fully vested and nonforfeitable at all times. The Account Balance in each
Employer Regular Profit Sharing Account and each Employer Matching Contributions
Account is fully vested and nonforfeitable upon the Participant’s attainment of
Normal Retirement Age, Death, or Disability while an employee of the Employer
(or Affiliated Employer) and under one or a combination of the following Vesting
Schedules:
     New Subsection 6.5(e) is added as follows:

 



--------------------------------------------------------------------------------



 



KSOP 3.09
     (e) Matching. Effective for Matching Contributions attributable to Plan
Year beginning on and after January 1, 2002, the schedule applicable to Employer
Matching contributions is:

          Years of Service for Vesting Purposes   Percentage To Date Employment
Terminated   Vested
Less than 1 year
    0 %
1 year but less than 2 year
    10 %
2 year but less than 3 year
    20 %
3 year but less than 4 year
    40 %
4 year but less than 5 year
    60 %
5 year but less than 6 year
    80 %
6 year or more
    100 %

     New Section 7.16 is added as follows:
     7.16 Loans. An Active Participant, a participant who is a party in interest
under ERISA with respect to the Plan, or a beneficiary of a deceased participant
who was a party in interest (other than an Owner-Employee or
Shareholder-Employee) may maintain a loan rolled-over to this Plan from a plan
maintained by Canfield Technologies, Inc., Tridan International, Inc. or Indiana
Precision, Inc. which was qualified under Section 401 (a) of the Code in which
the participant was not an owner-employee or a shareholder-employee. The
Committee may authorize continuation of the loan on the terms and conditions
prescribed in this Section and in Appendix J.
(a) Maximum Amount. A loan is limited to the lesser of:
(i) Maximum Dollar Amount. $50,000.00, reduced by the excess of:
          (A) Prior Balance. The highest outstanding balance of loans from the
Plan during the 1 -year period ending on the day before the date on which the
loan is made, over
          (B) Outstanding Balance. The outstanding balance of loans from the
Plan on the date on which the loan is made;

 



--------------------------------------------------------------------------------



 



KSOP 3.09
          (ii) One-Half Vested Account. One-half (1/2) of the participant’s
Vested Account Balance; or
          (iii) Aggregation. The amount tentatively determined in (i) or
(ii) above reduced by the aggregate outstanding principal balance of all loans
from any qualified plans maintained by the Employer (or Affiliated Employer).
     (b) Spousal Consent. The Committee may accept the loan only if spousal
consent of any Qualifying Spouse was obtained within ninety (90) days before the
loan or the Committee determines that spousal consent was not required.
     (c) Conditions. Loans: constitute an investment of the participant’s
Account; must be evidenced by a promissory note bearing a reasonable rate of
interest, providing for level amortization and having a definite maturity date
or repayment schedule with payments not less frequently than quarterly; and must
be secured by a mortgage, pledge, guarantee or other adequate collateral. The
participant must demonstrate a realistic plan and intention for repayment of any
loan.
     (d) Term. The term for repayment of the note must not exceed five (5) years
unless the participant or beneficiary certified that the proceeds of the loan
would be used for the acquisition or construction of a structure which was used,
within a reasonable time determined at the time the loan was made, as the
principal residence of the participant.
     (e) Set Off. If a participant or beneficiary dies, retires, is totally and
permanently disabled, terminates employment, revokes a payroll deduction payment
authorization, requests a distribution which would cause the remaining Account
Balance to fail to be adequate security under ERISA, or defaults under the terms
of the loan or any agreement securing the loan, or if the Plan is terminated,
with all or a portion of the note (including principal and interest)
outstanding, the balance in the Account and all benefits payable

 



--------------------------------------------------------------------------------



 



KSOP 3.09
under the Plan are reduced by the outstanding amount at the earliest time which
will not cause disqualification of the Plan.
     (f) Accounting. For purposes of allocating earnings, losses and adjustments
in value of the Trust, the participant’s Account is reduced by the principal
amount of any loan outstanding. Interest paid on the loan is credited directly
to the participant’s Account.
     (g) Suspension of Loan Payments. If permitted by the administrator, loan
payments shall be suspended for a period that a Participant is on a leave of
absence either without compensation or at a level of compensation that is less
than the amount of the installment payments required under the terms of the
loan.
(i) Length of Suspension/Due Date.
     (A) Military Leave of Absence. If a Participant is performing service in
the uniformed services (as defined in Chapter 43 of Title 38 of the United
States Code), whether or not Qualified military Service, loan payments shall be
suspended until the end of the leave of absence. The loan, including accrued
interest, must be repaid by the end of the period that equals the original term
of the loan plus the period of military service.
     (B) General Leave of Absence. For all other leaves of absences, loan
payments shall be suspended for the period of the leave of absence, but not
longer than one year. The loan, including accrued interest, must be repaid by
the latest date permitted under (c)(ii) above.
     (ii) Payments on Resumption. The installment payments due at the end of the
suspension must be at least equal to, and as frequent as, those required under
the original terms of the loan. If installment

 



--------------------------------------------------------------------------------



 



KSOP 3.09
payments are not increased on resumption of payment, the Participant must repay
the entire remaining balance of the loan on the due date specified in (i) above.
     Section 9.9 to add the following sentence:
     “Expenses not paid by Kaydon Corporation shall be charged against
participants’ accounts in a reasonable manner.”

 